UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4827



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARGARET M. ADKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CR-98-194)


Submitted:   March 22, 2004                 Decided:   April 12, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Inge, Roanoke, Virginia, for Appellant. Kasey Warner,
United States Attorney, Paula S. Klotzbach, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Margaret M. Adkins appeals from the district court’s

judgment revoking her term of supervised release.            On appeal,

Adkins asserts the district court erred in concluding she violated

the terms of her supervised release by violating the law and by

drinking excessive amounts of alcohol.

           This court reviews a district court’s order revoking

supervised release for abuse of discretion.          United States v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).           Adkins’ claim is

meritless.    The Government’s evidence was sufficient to establish

by a preponderance of the evidence that Adkins violated the terms

governing her supervised release.        See 18 U.S.C. § 3583(e)(3)

(2000).

           Accordingly, we affirm the district court’s revocation of

Adkins’   supervised   release   and   its   consequent   imposition   of

imprisonment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -